Exhibit 10.1

 

To December 21, 2017 Wize Pharma Ltd  

 

Re: Wize Pharma Ltd – Amendment to the Loan Agreements

 

This letter is written in connection with the Convertible Loan Agreement between
Wize Pharma Ltd (the “Company”) and Rimon Gold Assets Ltd (“Rimon Gold”), dated
as of March 20, 2016, as amended (the “First Loan Agreement”) and a second
Convertible Loan Agreement by and between Ridge Valley Corporation (“Ridge”) and
other lenders who are the assignees of Ridge (Rimon Gold and Shimshon Fisher),
dated as of January 12, 2017 (the “Second Loan Agreement”). The undersigned, by
their signatures on this letter agree (severally not jointly) as follows:

 

1.All of the terms which are used in this letter and are not explicitly defined
shall be defined as per the Second Loan Agreement.

 

2.“Maturity Date”, as defined in Section 2.2 of the Second Loan Agreement shall
be defined as December 31, 2018 (instead of December 31, 2017 as presently
defined), and accordingly even the maturity date of the first loan pursuant to
the First Loan Agreement will be December 31, 2018.

 

3.Notwithstanding the extension of the maturity date as abovementioned, the
option period shall expire on June 30, 2019 (but it is agreed that each of the
lenders may exercise his investment option as if the entire sum of the loan (the
principal) that he loaned was converted), and accordingly, only in the case of
Rimon Gold, even the right to make the future investment under the First Loan
Agreement shall expire on June 30, 2019.

 

4.It is agreed, that notwithstanding the provisions of the loan agreements, the
principal amounts, conversion prices, the option to invest and the applicable
exercise price (with respect to the Second Loan Agreement), and the right for a
future investment and the applicable exercise price (with respect to the First
Loan Agreement) shall all be denominated in U.S. dollars, all in accordance with
Annex A of this letter.

 

5.It is understood and agreed that the irrevocable guarantee, dated November 16,
2017, signed by Wize Pharma Inc. in favor of Rimon Gold in respect of the First
Loan Agreement and the Second Loan Agreement shall continue to be valid (in
accordance with its terms) even after the aforementioned amendments to the loan
agreements.

 

6.Each of the undersigned certifies and represents (each for himself) that all
the approvals required by law to execute this letter and for its performance
have been adopted prior to the execution of this letter.

 

[Signature page on the next page]

 

  

 

 

[Signatory page for the letter pertaining to Wize Pharma Ltd – Amendment to the
Loan Agreements]

 

Rimon Gold Assets Ltd   Shimshon Fisher           Signature: /s/ Abir Raveh  
Signature: /s/ Shimson Fisher Name: Abir Raveh       Position:                  
Ridge Valley Corporation               Signature: /s/ Priscilla Julie      
Name: Priscilla Julie       Position:                   Wize Pharma Ltd   Wize
Pharma, Inc.           Signature: /s/ Or Eisenberg   Signature: /s/ Or Eisenberg
Name: Or Eisenberg   Name: Or Eisenberg Position: Acting Chief Executive Officer
and
Chief Financial Officer   Position: Acting Chief Executive Officer and
Chief Financial Officer

 

  

 

 

Annex A

 

  

2016 Loan (Rimon Gold)

$USD

 

2017 Loan (Ridge + Rimon Gold + Fisher

$USD

Principal Amount  531,067  *274,048         Conversion price per share  0.0407 
0.0463         Maximum option to invest  N/A  **411,072         Exercise price
per share  N/A  0.0555         Maximum future investment  796,601  N/A        
Maximum future investment – Price per share  0.0545  N/A

 

*Principal loan amount of $274,048 for each of the three lenders.

 

**Maximum investment option of $411,072 for each of the three lenders.

 

 

 

 

